COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS



                                                  §
  CARL LAMB,                                                   No. 08-17-00154-CR
                                                  §
                                     Appellant,                     Appeal from the
  v.                                              §
                                                                34th District Court
  THE STATE OF TEXAS,                             §
                                                             of El Paso County, Texas
                                     Appellee.    §
                                                               (TC# 20150D01587)
                                                  §


                                            JUDGMENT



       The Court has considered this cause on the record and concludes there was no reversible

error in the judgment. We therefore affirm the judgment of the court below. This decision shall

be certified below for observance.


       IT IS SO ORDERED THIS 9TH DAY OF AUGUST, 2019.

                                              MICHAEL MASSENGALE, Former Justice

Before McClure, C.J., Palafox, J., and Massengale, Former Justice
Massengale, Former Justice (Sitting by Assignment)